Smith,
dissenting: The petitioner made her income-tax returns upon the basis of cash receipts and disbursements. In such returns she could deduct from gross income as ordinary and necessary expenses only amounts actually paid out. In Olinger Corporation, 9 B. T. A. 170, we held that a note given for securing a loan was deductible as an expense in the year given where the petitioner was on the accrual basis. In Robert H. McNeill, 16 B. T. A. 479, involving the same point as is involved in this proceeding, we held that amounts paid out in obtaining lessees are deductible expenses of the year in which paid. The decision in the McNeill case was followed by the United States District Court, Southern District of New York, in Daly v. Anderson, 37 Fed. (2d) 728, in which the court held that a commission paid in 1923 to a broker for obtaining a 21-year lease on the taxpayer’s property to begin in 1931 was deductible in 1923 by the taxpayer where on a cash receipts and disbursements basis. Those decisions are, I think, in line with American National Co. v. United States, 274 U. S. 99, and United States v. Anderson, 269 U. S. 422. It is not to be presumed that Congress contemplated the spread of an expense of the nature of that paid out by the petitioner in 1924 over a series of years. Such a method of charging off the expense is entirely foreign to the petitioner’s method of keeping her books of account and making her tax returns. It needlessly complicates the administration of the income-tax law. If the petitioner were on an accrual basis it might be proper to treat the amount as a deferred expense and then to spread the charge. But the petitioner was not on an accrual basis. The income tax is levied not on economic income *1184but upon net income to be determined in the manner prescribed by the taxing statutes. In years subsequent to 1924, the petitioner is not entitled to deduct any part of the amount expended by her in 1924 in securing the money borrowed. The expense paid in 1924 is a legal deduction from income of 1924.
Lansdon, TRussell, Love, and Van Fossan agree with this dissent.